Citation Nr: 0329997	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  The veteran subsequently 
relocated to Mississippi, and jurisdiction over his appeal 
now resides in the RO in Jackson, Mississippi.
Procedural history

The veteran had active service from July 19, 1972 to August 
28, 1972.

The RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder in a November 1972 
rating decision.  The veteran did not appeal that decision.  
The veteran made attempts to reopen the claim in July 1981 
and April 1992.  The RO declined to reopen on both occasions 
due to the lack of new and material evidence.  The veteran 
appealed the June 1992 denial, and in a March 1996 decision, 
the Board found that new and material evidence had not been 
received and declined to reopen the claim. 

In September 2000, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  At that time, the veteran also filed a 
claim of entitlement to service connection for a back 
disorder.  In an April 2001 rating decision, the RO declined 
to reopen the psychiatric claim and denied the back claim on 
the merits.  The veteran disagreed with the April 2001 rating 
decision as to both issues and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2002.  

Issues not on appeal

In a July 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder and a leg disorder.  

To the Board's knowledge, the veteran has not disagreed with 
that decision with respect to the leg disorder.  Accordingly, 
that issue is not within the Board's jurisdiction and will 
not be addressed.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.

The veteran disagreed with the July 2002 rating decision as 
to the denial of service connection for PTSD, and the RO 
issued a statement of the case (SOC) in October 2002.  
However, the veteran did not perfect his appeal within the 
time required.  
By regulation, a formal appeal must consist of either a 
properly completed VA Form 1-9 or correspondence containing 
the necessary information.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  That issue was not 
certified to the Board by the RO, and there is no indication 
that the veteran or his representative believe it to be on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disorder of the 
back.  Competent medical evidence does not reveal that the 
veteran's claimed back disorder is causally related to an 
incident of his military service.

2.  In a final March 1996 decision, the Board declined to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder. 

3.  The evidence associated with the claim file subsequent to 
the March 1996 Board decision is new and so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The Board's March 1996 decision declining to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

3.  Since the March 1996 decision, new and material evidence 
has been received, and so the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a back disorder.  He is also seeking to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
Therefore, while the VCAA is fully applicable to the issue of 
entitlement to service connection for a back disorder, with 
respect to the psychiatric claim the duty to assist will only 
be addressed when and if the claim is reopened.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2001 rating decision, and by the July 2002 SOC of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claims. 

In December 2000, the RO sent the veteran a letter notifying 
him of the evidence necessary to establish service connection 
for his back condition.  He was specifically requested to 
submit identifying information to aid the RO in obtaining in-
service treatment records, statements from people who knew of 
the veteran's condition in service, as well as evidence of 
continuing symptomatology and treatment after service.  The 
veteran was also notified of the requirements for reopening 
his previously denied claim for service connection for 
schizophrenia.  

More significantly, letters were sent to the veteran in 
January 2002 and in May 2002, which specifically referenced 
the VCAA.  Crucially, the veteran was informed by means of 
those letters as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letters explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. The Board notes that, even though 
the letters requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has since 
expired. 

The Board concludes that the VCAA notification letters sent 
to the veteran in January and May 2002 are legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, 
-7009, -7010 (Fed. Cir. September 22, 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letters sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).   Therefore, he was notified properly 
of his statutory rights.

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran had ample time to submit evidence in 
support of his claims (filed in September 2000), and in fact, 
he has done so.  It now appears that VA has all the 
information needed to decide the case, and it would be 
pointless to require the veteran and VA to wait still longer 
to adjudicate this appeal when it is clear that no additional 
evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the statement of the case and the 
90-days notice of transfer of the claims file to the Board 
that he had more time to submit evidence.  And presently, no 
additional evidence appears to be forthcoming more than a 
year after he was furnished the formal VCAA-notice letter in 
March 2002.  Indeed, the veteran stated in June 2002 that he 
had no additional evidence to submit and wanted a decision on 
his claims.  Since this claimant has, as a matter of fact, 
been provided at least one year to submit evidence after the 
VCAA notification, and it is clear that he has nothing 
further to submit, the adjudication of his claims by the 
Board at this time will proceed.

The Board will address the duty to assist in conjunction with 
the individual claims below.

1.  Entitlement to service connection for a back disorder.

The veteran is seeking entitlement to service connection for 
a back disorder.  He essentially contends that he suffered an 
injury to his back after being wrestled to the ground during 
service, and that he now has a back disability as a result.



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

VCAA duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA outpatient treatment 
records.  The RO requested and obtained these records.  The 
RO also obtained the veteran's service medical records.  The 
veteran identified chiropractic treatment records from Dr. 
K., and the RO requested and obtained those records.  

The veteran stated in December 2001 that he is in receipt of 
Social Security (SSA) disability benefits.  However, the 
veteran did not assert that those records related in any way 
to his VA back claim, and there is no basis in the record 
that would indicate the veteran's SSA records would be 
pertinent to such a claim.  See Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) .  Accordingly, under the circumstances 
here presented, the Board concludes that obtaining records 
pertaining to the veteran's receipt of disability benefits 
from SSA is not necessary.

The Board must also address contentions by the veteran that 
there are service medical records that have not been 
obtained.  In the May 2001 notice of disagreement, the 
veteran stated that he was hospitalized in 1972, while in the 
service, due to a back injury, which resulted in his medical 
release from the service.  He stated that VA has not obtained 
records from that hospitalization.  

The Board is required to assess the credibility, and 
therefore the probative value, of assertions of claimants in 
the context of the record as a whole.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that there is absolutely no objective basis 
in the record to support the veteran's contention as to the 
existence of service medical records pertaining to a 
purported back injury and subsequent hospitalization.  The RO 
obtained the veteran's service medical records and there is 
no indication that any records are missing.  There are no 
records indicating that the veteran was injured or 
hospitalized, or that point to the existence of other 
possible records.  Nothing pertinent was noted on the 
veteran's separation examination.  

Further, the Board notes that the veteran was not discharged 
for medical reasons as he now contends.  An August 1972 naval 
aptitude board report shows that he was recommended for 
discharge based on  temperamental unsuitability.  Under these 
circumstances, any further attempts to obtain the purportedly 
missing service medical records would constitute a fruitless 
expenditure of scarce resources.  
See 38 U.S.C. § 5103A(2) [providing that VA is not required 
to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim]; see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991)  

In February 2002, in response to the January 2002 letter 
notifying the veteran of his rights and responsibilities 
under the VCAA, the veteran requested that VA obtain VA 
medical records and service medical records from all federal 
and departments and agencies as soon as possible.  The 
veteran pointed to no specific records, and he did not 
reference any pertinent records still outstanding.  The Board 
finds that the RO made reasonable attempts to assist the 
veteran in obtaining service records, VA records and private 
records specifically identified by the veteran.  It does not 
appear that any reasonable possibility exists that further 
assistance would aid in substantiating the claim.  See Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].

The Board notes that a VA examination has not been conducted 
in this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2003).  
In this case, as will be discussed in more detail below, the 
Board concludes that because the evidence does not show the 
existence of a current back disability and does not establish 
in-service incurrence of back disease or injury, obtaining an 
examination or nexus opinion would be futile.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002)  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
indicated in his substantive appeal that he did not want a 
BVA hearing, and he has not requested a hearing before the RO 
in conjunction with his current appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  



Entitlement to service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that it does not 
appear from the evidence of record that the veteran in fact 
has a disability of the back.  The veteran himself does not 
contend that he has been diagnosed with a back disability, 
and the Board can identify no medical evidence containing 
such a diagnosis.  A November 1991 treatment report shows 
complaint of low back pain, but no diagnosis was rendered.  A 
November 1998 treatment report shows complaint of lumbar 
spine pain secondary to a hit and run accident.  However, a 
spine x-ray showed no evidence of fracture or subluxation.  
The disc spaces and height were within normal limits.  There 
was no diagnosis.  An October 2001 examination from Dr. R.S. 
at Mississippi State Hospital showed full flexion of the 
lumbosacral area and full motion of the extremities.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms such as pain, alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified back disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, the Board has the fundamental authority to decide a 
claim in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  Therefore, the Board will briefly discuss the 
remaining two Hickson elements.  

With respect to the second Hickson element, in-service 
disease or injury, a preponderance of  the evidence of record 
does not support the veteran's claim that such a disability 
was incurred in service.  There is no record of a back injury 
or any other possible cause of the claimed disability during 
service.  The service separation examination shows normal 
spine findings.  

The primary evidence in support of the veteran's claim with 
respect to the second Hickson element comes from his own 
contentions.  The veteran contended in a January 2001 letter 
that he incurred a back injury due to officers slamming him 
over backwards onto the floor.  In his May 2001 notice of 
disagreement, the veteran stated that he was hospitalized in 
1972 while in the Navy due to being slammed onto the floor.  
In December 2001, the veteran stated that he had been 
captured by Navy MPs, wrestled to the ground with an arm 
under his chin and throat with a "Vulcan death lock hold" 
which twisted his vertebrae.  

The service records do not support this account.  An August 
1972 naval aptitude board report shows that the veteran was 
seen running outside in his underwear and was found by some 
recruits laying in the grass crying.  There is no description 
of a physical encounter.  While the veteran's records do 
contain a naval aptitude board report which recommended his 
discharge for temperamental unsuitability, there is no 
mention of such an incident, and no record of any injury or 
complaint relating to the back.

As noted above, the Board is obligated under 38 U.S.C. § 
7104(d) to analyze the credibility and probative value of all 
evidence, including the veteran's statements, and then to 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425, 429 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the veteran's statements against the other 
evidence, the point in time in which the evidence was created 
is important because a recounting of an event which is closer 
to the time that event occurred is naturally less likely to 
be diluted by the shortcomings of human memory.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported a 
claimant].  The Board notes that the veteran did not report 
the incident described above until he filed his claim for 
service connection for a back disorder in September 2000.  
Although the veteran filed numerous claims with the RO prior 
to that, the veteran never mentioned an in-service injury to 
his back.  As noted above, the veteran complained of back 
pain in November 1991, approximately twenty years after he 
was discharged from service due to inaptitude.  He did not 
mention a back injury during service.  It appears that the 
details relating to a back injury were only added later in 
conjunction with the veteran's back claim.  

The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  The Board may properly consider the personal 
interest a claimant has in his or her own case.   See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  In addition, the 
Board observes that, as described in greater detail below, 
the veteran is psychotic and has been hospitalized on a 
number of occasions due to schizophrenia.  Taking all of the 
evidence of record into consideration, the Board finds the 
veteran's recent statements concerning the alleged incurrence 
of a back injury due to a purported assault  authority 
figures in service to be far outweighed by the negative 
service medical records and the veteran's silence for decades 
after service. 

In short, the Board finds that the veteran's recent 
statements concerning the purported back injury during 
service are not credible.  Hickson element (2) is therefore 
not met also.

With respect to element (3),  medical nexus, there is no 
medical evidence that purports to relate the veteran's 
current back complaints to any incident of service.  To the 
extent that the veteran himself is attempting to provide such 
medical nexus evidence, it is now well established that as a 
lay person without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Because no competent 
medical evidence purports to relate any current back symptoms 
to service, the Board finds that the third Hickson element is 
not satisfied.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran has a 
back disorder that resulted from a disease or injury incurred 
in active service.  The veteran's claim of entitlement to 
service connection for a back disorder is denied.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder.  
Essentially he contends that he suffered the onset of a 
psychiatric disorder during service or alternatively that a 
pre-existing psychiatric disorder was aggravated by his 
military service.

Pertinent Law and Regulations 

Finality/new and material evidence

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§  
20.1100 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  That version is stated 
immediately below.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a psychiatric disorder.  

(i.)  The "old" evidence 

The service medical records revealed that when examined for 
enlistment, the veteran reported that he had depression or 
excessive worry.  However, psychiatric findings were normal.  
The examiner noted that the veteran was on no medication for 
worry.  In August 1972 it was determined he should be 
discharged for unsuitability.  The veteran's company 
commander noted that he had no desire to participate with the 
rest of the company.  It was noted the veteran ran out of the 
compartment in nothing but his shorts.  When found by some 
recruits he was observed lying in the grass crying.  He 
reported having nightmares about someone trying to kill him.

In his Recruit Evaluation Unit evaluation the veteran 
manifested paranoid ideation.  He seemed confused as to 
whether "they,"  the ones who were after him, were real or 
nightmares, although he insisted that "they" had drowned 
his brother.  In boot camp he was described as suspicious and 
stubborn.  It was felt that his difficulty in maintaining 
interpersonal relationships and his lack of stability and 
self-control foretold an unsatisfactory service adaptation 
and it was recommended that he be discharged as 
temperamentally unsuitable.  There was no finding or 
diagnosis of an acquired psychiatric disorder.

In September 1972, the veteran filed a claim of entitlement 
to service connection for "nervous condition, July 1972".  
His claim as denied by the Detroit VARO in November 1972.  
the veteran did not appeal that decision.

The veteran was privately hospitalized March and April 1980 
for treatment of schizophrenia, latent type.  The veteran was 
hospitalized by VA in early 1982, and 1985 for treatment of 
schizophrenia.  The veteran was hospitalized by VA in 
November 1991 for treatment of psychiatric symptomatology 
diagnosed as alcohol dependence with hallucinosis, cocaine 
dependence, and personality disorder.  The veteran admitted 
to hearing voices and paranoid ideations stating that people 
were spying on him.  He also admitted to thought withdrawal 
and insertion.

In a June 1992 statement, Dr. Y.S..H. noted that he had been 
treating the veteran since 1988 for schizophrenia.  The 
veteran was privately hospitalized in July 1992 for treatment 
of chronic schizophrenia.

The veteran provided testimony in support of his claim at a 
RO hearing held in February 1993, and he and his wife 
testified at an RO hearing in January 1995.

(ii.)  The March 1996 Board decision

In essence, the March 1996 Board decision determined that new 
and material evidence had not been submitted since the 
October 1972 RO denial of service connection.  The veteran's 
claim was denied on that basis.

(iii.) Evidence submitted since March 1996

The veteran was privately hospitalized in September 1997 for 
an acute exacerbation of schizophrenia.  In February 2002, he 
submitted records of an August to October 2001 court-ordered 
hospitalization in the Mississippi State Hospital.  The 
records include information on controlling alcohol and 
substance abuse.  Medical reports from that hospitalization 
show that the veteran was diagnosed with and treated for 
schizoaffective disorder, bipolar type and alcohol abuse.

A May 2002 letter from Dr. J.G.D. states that the veteran 
suffers from schizophrenia which he had before he attended 
the military service.  Dr. J.G.D. stated that he believed 
that the veteran's condition advanced after service due to 
the stress that he underwent in the military.

(iv.) Discussion

At the time of the March 1996 Board decision, the evidence 
then of record established only that the veteran had a 
currently diagnosed psychiatric disability.  Although the 
veteran claimed that he suffered the onset of a psychiatric 
disorder during service, or that a preexisting disorder was 
aggravated during service, the evidence was insufficient to 
establish either onset of a chronic disorder during service, 
or a relationship between any in-service incident and the 
current psychiatric disability.  

With the exception of the May 2002 letter from Dr. J.G.D., 
the newly submitted evidence consists mainly of medical 
reports showing ongoing treatment for schizophrenia and 
related conditions.  This evidence does not address the 
issues of in-service incurrence or aggravation of a 
psychiatric disorder, or a nexus to service.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  Therefore, this evidence is not new and material.  

The May 2002 letter from Dr. J.G.D. purports to establish 
that the veteran's schizophrenia existed prior to military 
service and was advanced during his period in the service due 
to the stress that the veteran underwent.  For the purposes 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed.  See 
Justus, 3 Vet. App. at 513.  Because this evidence addresses  
the elements not established as of the last final denial, the 
Board finds that it is new and material. 

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the Board's March 
1996 decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for a 
psychiatric disorder is reopened.

VCAA duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The claim of entitlement to service connection for a 
psychiatric disorder will be further addressed in the REMAND 
section below.


ORDER

Service connection for a back disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  The appeal is allowed to that extent only.




REMAND

As noted above, the claim of entitlement to service 
connection for a psychiatric disorder has been reopened, the 
Board must address whether the VCAA duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim has been met.  

In essence, medical evidence in the veteran's favor consists 
of the opinion of Dr. J.G.D. to the effect that the veteran 
had a pre-existing psychiatric disability which was 
aggravated due to stresses he encountered in service.

Dr. J.G.D.'s opinion, while sufficient to reopen the 
veteran's claim, is hardly dispositive of the matter.  See 
Hodge, 155 F.3d at 1363 [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  As indicated 
above, the Justus presumption of credibility does not attach 
after a claim has been reopened. In evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility, and therefore the probative value, 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In October 2002, the Court held in Charles v. Principi, 
16 Vet. App. 370, 374 (2002) that in a case where there was 
competent evidence of a current disability, and competent 
evidence of an in-service incurrence of a disability, VA 
failed to fulfill its duty to assist under the VCAA in not 
ordering a medical examination to determine the issue of 
medical nexus.  Accordingly, the Board believes that an 
examination of the veteran is necessary to reach an informed 
decision on the claim.
  
While as discussed above there is no indication from the 
veteran's December 2001 statement or from the record as a 
whole that the veteran's SSA disability records are in any 
way pertinent to his back claim, as discussed above, these 
records are presumed to be pertinent to the veteran's 
psychiatric claim, since it appears that the veteran's major 
problem is schizophrenia.  Accordingly, under the 
circumstances here presented, the Board concludes that 
obtaining those records is necessary to a resolution of this 
issue.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
ask him to identify any evidence that 
might show diagnosis or treatment of 
psychiatric symptoms at any time, 
including prior to entry into service.  
VBA should make efforts to obtain any 
evidence identified by the veteran which 
ahs not been previously obtained and 
associate such evidence with the claim 
file.

2.  VBA should obtain the veteran's SSA 
disability records and associate any 
documents pertinent to his psychiatric 
claim that are not already of record with 
the claim file.

3.  VBA should then arrange for the 
veteran to be afforded a VA psychiatric 
examination.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file and a copy of 
this REMAND.  The examiner should report 
all current psychiatric diagnoses found.  
The examiner should state an opinion, 
given the evidence of record and the 
results of the examination of the 
veteran, as to whether it is at least as 
likely as not that: 

?	any psychiatric disorder diagnosed 
predated the veteran's military 
service; 

?	and if so whether any such disorder 
underwent an increase in severity 
during the veteran's military 
service that was beyond the natural 
progress of the disease; 

if no psychiatric disorder existed at 
entry into service, 

?	whether any current psychiatric 
disorder is related to his military 
service or any incident thereof.  

4.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



